Citation Nr: 1418475	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. He died    in January 1998. The appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Whereas the appellant has been duly notified pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) of the significance of identifying outstanding treatment records pertinent to this claim, the Board sees fit to supplement the record based on its own records inquiry given the lack of extensive medical history on file.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant again and request that she identify upon enclosed VA Forms 21-4142 (medical release forms) all sources of private medical treatment during the Veteran's lifetime pertaining to this claim, including with regard to (1) all treatment received at Thomas Jefferson University Hospital, and (2) his final hospitalization at Misericordia Hospital. Then obtain these records based on the information provided. If any of the requested records are unavailable, clearly document this fact and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. Provided only that any of the newly received medical evidence indicates or suggests that a disability of service origin caused or contributed to the Veteran's death,        then obtain a VA medical opinion to more conclusively address the subject of whether the cause of the Veteran's death is at least as likely as not (50 percent or greater probability) etiologically related to his active military service. 

3. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



